Case 18-59862-pwb       Doc 136    Filed 09/30/20 Entered 09/30/20 08:37:46               Desc Main
                                  Document      Page 1 of 2




   IT IS ORDERED as set forth below:



   Date: September 29, 2020
                                                        _________________________________

                                                                  Paul W. Bonapfel
                                                            U.S. Bankruptcy Court Judge
  _______________________________________________________________




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

 IN RE:
                                                     CHAPTER 7
 THOMAS JOHNSON,
                                                     CASE NO. 18-59862-PWB
          Debtor.

                    ORDER GRANTING MOTION TO EXTEND TIME TO FILE
                         OBJECTION TO DEBTOR'S DISCHARGE

       On August 31, 2020, BMW Bank of North America (“BMW”), filed its “Ninth Motion to

Extend Time to File Objection to Debtor’s Discharge” (Doc. No. 134) (“Motion”), requesting an

extension of the deadline to file a complaint objecting to the discharge of the Debtor pursuant to

11 U.S.C. § 727. The docket reflects that a copy of the Motion was served upon all parties-in-

interest pursuant to General Order No. 24-2018. Twenty-one days have passed since the filing

and service of the Motion and no party in interest has filed an objection to such Motion pursuant

to the requirements of General Order No. 24-2018. Accordingly, the Court has reviewed the

Motion and determined that the Motion should be granted without the necessity of a hearing. Upon
Case 18-59862-pwb        Doc 136    Filed 09/30/20 Entered 09/30/20 08:37:46              Desc Main
                                   Document      Page 2 of 2


review of the Motion, the Court has determined that the Applicant is entitled to relief. Accordingly,

it is hereby

        ORDERED AND ADJUDGED that the time within which BMW may file an objection to the

Debtor’s discharge pursuant to 11 U.S.C. § 727 is hereby extended through and including

November 30, 2020, as provided by Federal Rule of Bankruptcy Procedure 4004(b).

                                      [END OF DOCUMENT]



Prepared and Submitted by:

JONES & WALDEN LLC

/s/ Leon S. Jones
Leon S. Jones
Georgia Bar No. 003980
699 Piedmont Avenue, N.E.
Atlanta, Georgia 30308
(404) 564-9300
Attorney for BMW Bank of North America
ljones@joneswalden.com

Distribution List:

Leon Jones
Jones & Walden LLC
699 Piedmont Avenue, N.E.
Atlanta, Georgia 30308

Thomas Johnson
105 Valley Brook
Covington, GA 30016

S. Gregory Hays, Chapter 7 Trustee
Hay Financial Consulting, LLC
Suite 555
2964 Peachtree Road
Atlanta, GA 30305

Germani G. Hunt
Allen Legal Group P.C.
P.O. Box 1577
PMB 90656
Atlanta, GA 30301




                                                 2
